In an action to recover damages for wrongful death against a physician and a surgeon, the action was settled before trial as against the physician, and the court dismissed the complaint as against the surgeon at the close of the plaintiff’s ease. The appeal is from the judgment entered thereon. Judgment reversed and a new trial granted, with costs to abide the event. In our opinion the evidence established a prima facie case. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.